Citation Nr: 1028066	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1976 to January 31, 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file is 
now in the jurisdiction of the Los Angeles, California RO.  

In a January 2008 communication, the Veteran raised the 
issues of entitlement to increased ratings for psoriasis 
and psoriatic arthritis of the lumbar spine.  Such matters 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), and the Board does not have 
jurisdiction in the matters.  They are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's diabetes mellitus is reasonably shown to have had 
its onset during his active service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there is 
no reason to belabor the impact of the VCAA on this matter, since 
any notice error or duty to assist omission is harmless. 
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the present 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  
The Veteran's service treatment records include a January 29, 
2001 report showing diagnostic studies including elevated 
glucose; listing an impression with the examiner questioning 
whether the Veteran had early diabetes; and noting that the plan 
was for the Veteran to seek follow-up in 6 weeks (which would 
have been after his separation from service).  

On February 23, 2002 the Veteran was seen at a military medical 
facility for an unrelated problem and various diagnostic studies 
were ordered at the time.  He was seen in follow-up in March 
2002, at which time, based on those diagnostic studies, new onset 
type 2 diabetes mellitus was diagnosed.  

The factual evidence shows that just prior to his separation from 
service the Veteran had abnormal laboratory studies (similar to 
the findings which ultimately resulted in his postservice 
diagnosis of diabetes), with an evaluating medical professional's 
suspicion that he had early diabetes.  He was to seek follow-up 
soon thereafter, but apparently neglected to do so.  The firm 
diagnosis of diabetes (less than 14 months after his separation 
from service) was made based on incidental findings on diagnostic 
studies ordered (in connection with treatment for other 
disability) the previous month.  This evidence reasonably 
establishes that the onset of the Veteran's diabetes mellitus 
occurred while he was on active duty (with the postservice 
diagnosis confirming the early diabetes impression offered in 
service).  Accordingly, service connection for diabetes mellitus 
is warranted.  


ORDER

Service connection for diabetes mellitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


